     Case 1:19-dm-00003-CMH Document 5-6 Filed 03/04/19 Page 1 of 79 PageID# 134

                                                                           10625




1                 Specification 7:    between on or about 5 January 2010 and 3

2     February 2010, you, without authorization, had possession of, access

3     to, or control over more than 20 classified records from the Combined

4     Information Data Network Exchange-Afghanistan database.

5                 Specification 9:    on or about 8 March 2010, you, without

6     authorization, had possession of, access to, or control over more

7     than three classified records from a United States Southern Command


8     database.


9                 Specification 10:    between on or about 10 April 2010 and 12

10    April 2010, you, without authorization, had possession of, access to,

11    or control over more than five classified records relating to a

12    military operation in Farah Province, Afghanistan, occurring on or

13    about 4 May 2009.

14                And Specification 15:    on or about 8 March 2010, you,

15    without authorization, had possession of, access to, or control over

16    a classified record produced by a United States Army intelligence

17    organization, dated 18 March 2008.

18                Elements common to all specifications, element two:

19                That you willfully communicated the classified records,

20    classified memorandum, videos, and files described for each

21    specification in element one to a person not authorized to receive

22    it; and




                                        6794
     Case 1:19-dm-00003-CMH Document 5-6 Filed 03/04/19 Page 2 of 79 PageID# 135

                                                                           10626




1                Three:   that under the circumstances, your conduct was to

2     the prejudice of good order and discipline in the armed forces or was

3     of a nature to bring discredit upon the armed forces.

4                All right.   Some definitions that apply to these offenses

5     are:


6                "Conduct prejudicial to good order and discipline" is

7     conduct which causes a reasonably direct and obvious injury to good

8     order and discipline.

9                "Service discrediting conduct" is conduct which tends to

10    harm the reputation of the service or lower it in public esteem.

11               With respect to good order and discipline, the law

12    recognizes that almost any irregular or improper act on the part of a

13    service member could be regarded as prejudicial in some indirect or

14    remote sense.    However, only those acts in which the prejudice is

15    reasonably direct and palpable is punishable under this article.

16               With respect to service discrediting, the law recognizes

17    that almost any irregular or improper act on the part of a

18    Servicemember could be regarded as service discrediting in some

19    indirect or remote sense.     However, only those acts which would have

20    a tendency to bring the service into disrepute or which tend to lower

21    it in public esteem are punishable under this article.        Under some

22    circumstances, your conduct may not be prejudicial to good order and

23    discipline, but, nonetheless, be service discrediting as I've



                                        6795
     Case 1:19-dm-00003-CMH Document 5-6 Filed 03/04/19 Page 3 of 79 PageID# 136

                                                                          10627




1     explained those terms.     Likewise, depending on the circumstances,

2     your conduct could be prejudicial to good order and discipline but

3     not be service discrediting.

4                An act is done willfully if it is done voluntarily and

5     intentionally and with the specific intent to do something the law

6     forbids, that is, with a bad purpose to disobey or disregard the law.

7                "Possession" means the act of having or holding property or

8     the detention of property in one's power or command.        Possession may

9     mean actual, physical possession or constructive possession.

10    "Constructive possession" means having the ability to exercise

11    dominion or control over an item.        Possession inherently includes the

12    power or authority to preclude control by others.       It is possible for

13    more than one person to possess an item simultaneously as when

14    several people share control of an item.

15               A person has unauthorized possession of documents,

16    photographs, videos, or computer files when he possesses such

17    information under circumstances or in a location which is contrary to

18    law or regulation for the conditions of his employment.

19               If this was before a trier of fact, whether the person

20    received the information was entitled to have it, the trier of fact

21    would consider all the evidence introduced at trial, to include any

22    evidence concerning the classification status of the information, any

23    evidence relating to the laws and regulations governing



                                        6796
     Case 1:19-dm-00003-CMH Document 5-6 Filed 03/04/19 Page 4 of 79 PageID# 137

                                                                          10628




1     classification and declassification of national security information,

2     its handling and distribution, as well as any evidence relating to

3     regulations governing the handling, use, and distribution of

4     information obtained from classification systems.

5                The term "person" means any individual, firm, corporation,

6     education institution, financial institution, government entity, or

7     legal or other entity.

8                Do you understand the elements and the definitions as I've

9     read them to you?

10         ACC: Yes, Your Honor.

11         MJ:   Do you have any questions about them?

12         ACC: No, ma'am.

13         MJ:   You understand that your plea of guilty admits that these

14    elements accurately describe what you did?

15         ACC: Yes, Your Honor.

16         MJ:   Do you believe and admit that the elements and definitions,

17    taken together, correctly describe what you did?

18         ACC: Yes, Your Honor.

19         MJ:   All right.   Now, do you understand that, as we talked about

20    before, that you're — If I accept your plea to these lesser included

21    offenses and the government decides to go forward with the greater

22    offenses, your plea is going to establish some — the elements we

23    talked about earlier — some of the elements for the greater offense.



                                        6797
     Case 1:19-dm-00003-CMH Document 5-6 Filed 03/04/19 Page 5 of 79 PageID# 138

                                                                          10629




1                Do you understand that?

2          ACC: Yes, Your Honor.


3          MJ:   Okay.   All right.   Why don't we go — we'll just go in

4     order, here.   Why don't we start with Specification 2 of Charge II?

5     But, before we get there, let's just talk in generalities.        You went

6     over some of this in your statement and, as we go through this, I may

7     be asking you just to orient me in your statement where you talked

8     about the particular specifications involved.

9          ACC: Yes, Your Honor.

10         MJ:   But, just in the beginning, you told me earlier — you

11    testified earlier that you were in the Army for about 5 1/2 years, is

12    that accurate?


13         ACC: Just under, yes, ma'am.

14         MJ:   Okay.   And were you in — at — stationed at Fort Drum, New

15    York before you deployed?

16         ACC: I was in training before I deployed — well — yes. Your

17    Honor.


18         MJ:   Okay.   Well, just briefly walk me through, then.      You came

19    into the Army and you said your basic training lasted a little bit

20    longer than usual?

21         ACC: Yes, Your Honor.


22         MJ:   And then when did you go to AIT?

23         ACC: That would've been April of 2008, Your Honor.



                                        6798
     Case 1:19-dm-00003-CMH Document 5-6 Filed 03/04/19 Page 6 of 79 PageID# 139

                                                                          10630




1          MJ:   Okay.   And you were an intelligence analyst?

2          ACC: Yes, Your Honor.

3          MJ:   And, just in a nutshell, what do intelligence analysts —

4     what do they train you to do with classified information?

5          ACC: Well, one of the first things that they teach at — or

6     whenever I went through training was — one of the first things that

7     they teach us — is information security which is mostly talking

8     about classified information, specifically. Your Honor.

9          MJ:   In your training, did they tell you — who gets to classify

10    information in the United States?


11         ACC: The original classification authorities, they have the

12    actual authority, although they can delegate that authority from my

13    understanding. Your Honor.

14         MJ:   Okay.   And if a person isn't an original classification

15    authority or delegate, do they have the authority to classify

16    information?   At the original level?

17         ACC: At the original level, no. Your Honor.

18         MJ:   What about to declassify information?

19         ACC: I don't know that. Your Honor.      I think it requires the

20    original classification authority's approval. Your Honor.

21         MJ:   Okay.   So, you went to AIT and you learned about

22    information security?

23         ACC: Yes, Your Honor.




                                        6799
     Case 1:19-dm-00003-CMH Document 5-6 Filed 03/04/19 Page 7 of 79 PageID# 140

                                                                          10631




1          MJ:    And then what happened?      Where did you go after AIT?

2          ACC: I went — I traveled to Fort Drum and then I stayed there

3     until I deployed. Your Honor.

4          MJ:    And you were still on a training status at that time?

5          ACC: We weren't officially — I mean, I was in garrison. Your

6     Honor, but we spent most of our time — I spent most of my time at

7     Fort Drum in some kind of training. Your Honor.

8          MJ:    You mean like Soldierly training as opposed to intelligence

9     class training?

10         ACC: Yes, Your Honor.

11         MJ:    Okay.

12         ACC: So we had TDY to different locations and we went to Fort


13    Polk for 2 months. Your Honor.

14          MJ:   Okay.   So your unit was gearing up to deploy, then, is that

15    right?

16         ACC: Yes, Your Honor.


17         MJ:    Okay.   And when did you deploy?

18         ACC: We deployed October of 2009, Your Honor.

19          MJ:   Okay.   And when you deployed, you said — you testified you

20    were on FOB Hammer and that's in Iraq?

21          ACC: Yes, Your Honor.

22          MJ:   Okay.   What was your job there?




                                        6800
     Case 1:19-dm-00003-CMH Document 5-6 Filed 03/04/19 Page 8 of 79 PageID# 141

                                                                          10632




1          ACC: I was an analyst that had — I had a particular problem set

2     as my assigned thing that I did.       It was — we were militia — I was

3     a militia expert — there's a different name for it, but we didn't go

4     by that publicly. Your Honor.

5          MJ:    Okay.   And — I'm not trying to elicit any classified

6     information, so if I'm heading that way, please stop me.

7          ACC: Yes, Your Honor.


8          TC[MAJ FEIN]:       Yes, ma'am.

9          MJ:    All right.    So, you are in Iraq — where do you — when

10    you're doing this intelligence analyst work, where are you doing it?

11         ACC: We were doing it in the temporary SCIF — the temporary

12    Sensitive Compartmentalized Information Facility at the brigade

13    headquarters building that we had at FOB Hammer, Your Honor.

14         MJ:    So that's called a "SCIF"?


15         ACC: A T-SCIF, Your Honor.

16         MJ:    T-SCIF?   What's a SCIF?


17         ACC: A SCIF is a Sensitive Compartmentalized Information

18    Facility where information at higher — there is a higher level of

19    sensitivity that the government has authorized these particular

20    locations to hold this information, Your Honor.

21          MJ:   Can anybody go into a SCIF?

22          ACC: No, Your Honor.

23          MJ:   What's a — what are the requirements to go into a SCIF?



                                         6801
     Case 1:19-dm-00003-CMH Document 5-6 Filed 03/04/19 Page 9 of 79 PageID# 142

                                                                          10633




1          ACC: Generally, a — you need to have an SCI or — you have to

2     have an SCI clearance — caveat to your security clearance or an

3     escort and they can lower — you can make a SCIF clean — you can

4     clean a SCIF for temporary visitors. Your Honor.

5          MJ:    Okay.   But you worked there permanently, is that correct?

6          ACC: Yes, Your Honor.

7          MJ:    And what was your clearance level at the time?

8          ACC: Top Secret, Your Honor.

9          MJ:    And what's the difference between a SCIF and — you said

10    you worked in a T-SCIF?

11         ACC: Yes, Your Honor.

12         MJ:    What's the difference between a SCIF and a T-SCIF?

13         ACC: T-SCIF are locations that are assigned by a government

14    agency to hold this information temporarily, so they're not designed

15    to be permanent structure locations so they have some — they don't

16    always meet all the requirements that a full SCIF has because of —

17    because it's in the field or something.

18          MJ:   Okay.   So, when you are in the SCIF and you are working,

19    what kind of automation do you use?      Do you have just a regular

20    computer or is it something different?

21          ACC: We have lots of computers. Your Honor.

22          MJ:   Okay.   If you have — well — what is a — let's go to

23    SIPRNET.    What is SIPRNET?




                                        6802
     Case 1:19-dm-00003-CMH Document 5-6 Filed 03/04/19 Page 10 of 79 PageID# 143

                                                                           10634




1           ACC: SIPRNET is Internet protocol system that we have at the

2     Secret level where we can transfer information up to that level of

3     information, Your Honor.

4           MJ:   Okay.   Do the charged documents that we're talking about at

5     issue, were they all on SIPRNET?

6           ACC: Yes, Your Honor.

7           MJ:   Okay.   So, they didn't come from any other — SIPRNET is a

8     system on a particular computer, is that right?

9           ACC: Yes, Your Honor, the

10          MJ:   I mean, you can't have your regular computer and access

11     SIPR through that, can you?

12          ACC: No, no. Your Honor.

13          MJ:   Okay.   So, it's a separate computer, basically — is it to

14     hold Secret-level classified information?

15          ACC: Up to that level, yes. Your Honor.

16          MJ:   Okay.

17          ACC: It can be lower, but

18          MJ:   Can it be unclassified?

19          ACC: You can hold unclassified information on there, yes. Your

20     Honor.


21          MJ:   Okay.   So, if you're working with SCIF and you have

22     unclassified information — or working in a SCIF and you're using




                                         6803
     Case 1:19-dm-00003-CMH Document 5-6 Filed 03/04/19 Page 11 of 79 PageID# 144

                                                                           10635




1     SIPRNET and you have unclassified information that's on SIPRNET, are

2     you allowed to print that off and take it with you?

3           ACC: If it's unclassified

4           MJ:    Yes.


5           ACC:          and the paper has "Unclassified" on the top and

6     bottom, then yes. Your Honor.

7           MJ:    Okay.    Now, what if it has — or there's a paragraph in it

8     that has the Secret classification or a — but first of all, before

9     we get there, can you explain to me the difference between

10    classification levels at the Confidential level, at the Secret level,

11    and the Top Secret level?

12          ACC: Generally, yes. Your Honor, so the — information at the

13    Confidential level, which the military — we don't usually use

14     Confidential, but Confidential usually involves a lower sensitivity

15    of documents and I think that you don't have to, necessarily, always

16     have it in a — you don't always have to lock it up; you can leave

17     some of it on your desk and things like that. Your Honor.        But for

18     Secret, you can — you have to lock it up and there always has to be

19     somebody that has control over that level and then, at the TS level,

20     there is so many — there's a lot of different types of handling

21     instructions. Your Honor.




                                         6804
     Case 1:19-dm-00003-CMH Document 5-6 Filed 03/04/19 Page 12 of 79 PageID# 145
                                                                           10636




1            MJ:   Okay.    Well, with Secret level, if you're working in the T-

2      SCIF like you were and you have — you're working with Secret level

3      documents that, I guess, there are — hard copy

4            ACC: Yes, Your Honor.

5            MJ:           and you finish work or you leave the SCIF to go for

6      dinner or something like that, do you have to store those in a

7      particular place or the fact that they're in a SCIF is enough?

8            ACC: Yes, yes. Your Honor.     Secret information — it's called a

9      Secret Collateral Area, you can keep up to Secret information — just

10     as a habit, sitting around. Your Honor, as long as it's in a SCIF or

11     a certified T-SCIF.


12           MJ:   Okay.     So, just to make sure I'm — clear me up if I'm

13     wrong, if you have information that's classified at the Secret level

14     and you're some place other than a SCIF, does it have to be in a safe

15     or some locked place?

16           ACC: Normally, yes. Your Honor, or as long as you — as long as

17     it's in a container, you can have — as long as it contained within

18     two


19           MJ:   Like one of those carry bags?

20           ACC: The courier bags and — or, again, you could- — sometimes

21     you have — there are certain circumstances where you could have a

22     Secret collateral area outdoors, but it's very — that's only a field

23     situation. Your Honor.




                                          6805
     Case 1:19-dm-00003-CMH Document 5-6 Filed 03/04/19 Page 13 of 79 PageID# 146

                                                                           10637




1           MJ:    Okay.    But would such an area have to be designated by

2      someone with authority to do that?

3           ACC: Yes, Your Honor.

4           MJ:    I mean, you can't just decide — can you just decide,

5      "Okay, I'm going to designate this an area where I'm putting all

6      Secret documents out in the open"?

7           ACC: Correct, you need to have authority for that. Your Honor.

8           MJ:    Okay.    So, when you're, then, in your — so, if I'm

9      understanding you, when you're working in your T-SCIF, it's —

10     because it's a SCIF in and of itself, you can come and go and leave

11     the documents or the CD-ROMs, or anything that you just discussed,

12     basically out for other people working in the SCIF to see and use, is

13     that correct?


14          ACC: Yes, Your Honor.

15          MJ:    Okay.    Now, let's move on, then, to Specification 2 of

16     Charge II.    Can you show me where in your statement that you're

17     talking about that

18          ACC: Your Honor, we start talking about Charge — or

19     Specification 2 at — pretty much, closer to the middle.         It's the —

20


21          MJ:     Let me ask you a question

22          ACC:           Paragraph 8 at




                                            6806
     Case 1:19-dm-00003-CMH Document 5-6 Filed 03/04/19 Page 14 of 79 PageID# 147
                                                                           10638




1           MJ:        PFC Manning, do you think it would be easier to get

2     through this if we go chronologically by, you know — as you sort of

3     did in your statement; the first things that you downloaded and how

4     it evolved?    Would that be easier for you or

5           ACC: Oh, we can go by specification.

6           MJ:        would specification by specification?      All right.       So,

7      just then tell me where Specification 2 is.

8           ACC: Specification 2 is at Page 19.

9           MJ:   Okay.   All right, now, we talked about — earlier, when I

10     asked you, with respect to the video at Specification 2 of Charge II,

11     you told me that that was not classified, is that correct?

12          ACC: Yes, Your Honor.

13          MJ:   Where did you access that video?     How did you have access

14     to it?


15          ACC: Well, it was on our shared T-drive, Your Honor, that S-6

16     operated on SIPR.

17          MJ:   Okay.   So, it was on SIPR?    So, tell me about how — so,

18     you had access to that video.     Now, were you authorized to give that

19     video to anyone outside of the service who didn't have a clearance?

20          ACC: No, Your Honor.

21          MJ:   Why not?   It wasn't classified.

22          ACC: I thought it was classified.      I looked at the

23     classification matrix for — at the corps level whenever I was



                                         6807
     Case 1:19-dm-00003-CMH Document 5-6 Filed 03/04/19 Page 15 of 79 PageID# 148

                                                                           10639




1      reviewing the video and I thought it. would — I thought that the OCA

2      would have said the same thing — that it would have been classified

3      at the Secret level. Your Honor.

4           MJ:   Was it marked in any way?

5           ACC: It didn't have markings. Your Honor, but it — going by the

6      matrix, you can— because it didn't have markings, that's why I went

7      to the classification matrix. Your Honor.

8           MJ:   And what is a classification matrix?

9           ACC: It's sort of a quick-hand — a short-hand guide for

10     derivative classification — for people with derivative

11     classification to classify documents within the guidelines of the

12     original classification authority when you don't have an OCA there to

13     determine, specifically, what it is at that time.

14          MJ:   Just to make sure I understand this, we talked earlier

15     about if you're doing an original classification, it has to be by an

16     OCA or his delegee, right?

17          ACC: Yes, Your Honor.

18          MJ:   And then if you — I guess you create your own — you

19     create products down the road using some of that originally

20     classified information?    Is that what derivative classification is?

21          ACC: Yes, Your Honor.

22          MJ:   Okay.   And who has authority to derivatively classify?




                                         6808
     Case 1:19-dm-00003-CMH Document 5-6 Filed 03/04/19 Page 16 of 79 PageID# 149
                                                                           10640




1           ACC: Anybody with that level of security clearance and as long

2     as you can point to where you're getting the authority from the

3     original classification authority, then you can do that. Your Honor.

4           MJ:    And the matrix is where you would look to see that?

5           ACC: Yes, in the Army, or in the — downrange, in the DoD

6     environment, we have matrices —I t's a table that tells you what the

7     classification level is for this particular type of information. Your

8     Honor.


9           MJ:    Okay.    So what did you do — when did you first see the

10    video?


11          ACC: This would have been in January or late February — it was

12    mid-February of 2010, Your Honor.

13          MJ:    Okay.    And what did you — you said you originally saw the

14     video and


15          ACC: Yes, Your Honor.

16          MJ:            some people in your office were talking about it?

17          ACC: Yes, Your Honor.

18          MJ:    Okay.     And this was the video that you described as "war

19     porn"?

20          ACC: Yes, Your Honor.

21          MJ:    Okay.     And what was going on in the video that you can talk

22     about?




                                          6809
     Case 1:19-dm-00003-CMH Document 5-6 Filed 03/04/19 Page 17 of 79 PageID# 150
                                                                           10641




1           ACC: It was aerial weapons team — it was from the camera

2     onboard of an aerial team aircraft that also record the flight crew

3     audio, Your Honor, and they're just — in the course of duties,

4     they're engaging some — engaging some targets and then there's two

5     separate engagements and then there's a third section to the video

6     for a third one, later.

7           MJ:   Okay.   And you testified when you were reading your

8      statement that some news organizations were interested in getting

9      that video from the Freedom of Information Act?

10          ACC: Yes, Your Honor.

11          MJ:   And did you know why they were interested in getting that

12     video?


13          ACC: Just based upon what 1 could see online on some open source

14     reporting that 1 was looking up. Your Honor.

15          MJ:   And what did that say?

16          ACC: It said that the company, Reuters, had made the request and

17     that those requests were not necessarily being denied, but they were

18     being — they were receiving responses to that, but not getting the

19     video. Your Honor.

20          MJ:   Okay.   And what did you do with the video?     You said you

21     did some research here to find out what the facts were with respect

22     to the video and that caused you to reach some conclusions — and

23     what were those conclusions that you reached?



                                         6810
     Case 1:19-dm-00003-CMH Document 5-6 Filed 03/04/19 Page 18 of 79 PageID# 151
                                                                           10642




1           ACC: Conclusions — I mean — conclusions about?

2           MJ:   Well, about — you made a decision — did you make a

3     decision, at some point, then you needed to give that video to the

4     news media?


5           ACC: Yes, Your Honor, probably about a week or so after first

5     viewing it. Your Honor.

7           MJ:   Okay.    And did you, at some point, give that video — I

8     mean, what did you do — did you take it out of the T-SCIF?          Let's

9     start there.


10          ACC: Yes, Your Honor, I burned the video to a CD-RW and then I

11    took that out of the T-SCIF put it onto my personal computer. Your

12    Honor.


13          MJ:   Okay.    Now, is a CD-RW

14          ACC: Or it could have been

15          MJ:           a CD-ROM?

16          ACC: Yes, Your Honor.

17          MJ:   It's just a disc?

18          ACC: Some of them might be DVD-RWs, but I'm just using compact

19     discs in general. Your Honor,

20          MJ:   Okay.     And so you took it out and put it on your own

21     personal computer?

22          ACC: Yes, Your Honor.

23          MJ:   Now, were you authorized to do that?



                                         6811
     Case 1:19-dm-00003-CMH Document 5-6 Filed 03/04/19 Page 19 of 79 PageID# 152
                                                                           10643




1           ACC: No, Your Honor.

2           MJ:   What is the guidance given to people like you working in a

3      T-SCIF with regard to information that comes from SIPRNET?

4           ACC: If it's coming from a CD — if it's on a CD, there's — I

5      mean, there are two thoughts on how it's done. Your Honor.        Some

6      people think that if you just burn only unclassified information onto

7      the CD and then you mark the CD as unclassified, then you can do

8      whatever with it, but then there's a lot of — but the more proper

9      way of doing it would be to verify and there are some technical

10     personnel that can verify that nothing — no other digital,

11     potentially Secret information might be inside of that first before

12     you transfer it over. Your Honor.

13          MJ:   So, if I'm understanding you correctly, if you have

14     completely unclassified information, it's okay to — and it's

15     verified, it's okay to take it out of the T-SCIF and put it on your

16     own personal computer?

17          ACC: Yes, Your Honor, but it's — there's different ways —

18     there's different ideas on how it's verified.       Some —I've seen

19     where you need a memorandum sometimes and I've seen where you just

20     needed somebody to — with the right rank to say it's okay. Your

21     Honor.


22          MJ:   What rank were you at the time?

23          ACC: I was a specialist. Your Honor.



                                         6812
     Case 1:19-dm-00003-CMH Document 5-6 Filed 03/04/19 Page 20 of 79 PageID# 153

                                                                           10644




1            MJ:   Were you, as a specialist, at that time, authorized to

2      verify?

3            ACC: No, Your Honor,

4            MJ:   So, if you wanted to take information, even unclassified

5      information, out of the SCIF and put it on your personal computer,

6      you would've had to go to somebody higher in the chain?        Is that what

7      I'm understanding that, at a minimum, to get verification?

8            ACC: Yes, Your Honor, I would've had — I think the S-2 would

9      have been the person that I would have gotten guidance from. Your

10     Honor.


11           MJ:   Did you do that with respect to this video before you took

12     it?


13           ACC: No, Your Honor.


14           MJ:   Okay.   So, did you have any authorization to take the video

15     out of the T-SCIF?


16           ACC: No, Your Honor.

17           MJ:   Did you have any authorization to put it on your personal

18     computer?

19           ACC: No, Your Honor.

20           MJ:   All right.   Once it was there, what did you do with it?

21           ACC: It was — I kept it on — I left it on the computer for a

22     few days. Your Honor.     I wasn't sure what I was going to do with it.

23     I thought — I mean, I think I had just come back off mid-tour leave.



                                         6813
     Case 1:19-dm-00003-CMH Document 5-6 Filed 03/04/19 Page 21 of 79 PageID# 154
                                                                           10645




1     Your Honor, and I wasn't — I thought I would just keep it and I

2     intended on giving — on somehow getting it to Reuters at some point

3     so they can see it, but I didn't know how.        It took me a few days

4     until I decided to upload it to the website. Your Honor.

5           MJ:   Okay.    I believe you testified earlier how you did that,

6     but just briefly go — recount that once again — how you uploaded
7     it.


8           ACC: I just went to the website — the WikiLeaks website, in

9     this case, and I went — and I clicked around and I found a

10    submission form and I uploaded the video using the submission form,

11    Your Honor.


12          MJ:   And to your knowledge — I mean, you were submitting at

13     that point, were you submitting it to a particular person or to the

14     organization of WikiLeaks?

15          ACC: Just the organization. Your Honor.

16          MJ:   Now, did you — were any of those people cleared, to your

17     knowledge, to receive this?

18          ACC: No, Your Honor.

19          MJ:   Did anybody from WikiLeaks have a need to know, as defined

20     by the United States government

21          ACC: No, Your Honor.

22          MJ:           for classified information?

23          ACC: Not to my knowledge. Your Honor, no.



                                         6814
     Case 1:19-dm-00003-CMH Document 5-6 Filed 03/04/19 Page 22 of 79 PageID# 155
                                                                           10646




1        . MJ:    Okay.   And you believed, actually, that this video was

2     classified at the time?

3           ACC: Yes, Your Honor, I did.

4           MJ:   Now, as I understand from both parties, the video actually

5     wasn't classified, is that correct?       Government?

6           TC[MAJ FEIN]:    Yes, ma'am, after a classification review was

7     conducted it was determined not to be classified.

8           CDC[MR.COOMBS]:    That's correct, ma'am.

9           MJ:   Then if it ultimately was determined not to be classified,

10    why was it wrong for you to take — why was it unauthorized for you

11    to take it out of the SCIF and to send it to WikiLeaks?

12          ACC: Well, first. Your Honor, it — at the time, I thought it

13     was — I believed it was classified and then, also, the digital

14     method — you're supposed to have verification and I didn't have

15     anybody to verify and ensure that that information was okay to put

16     onto a — to downgrade its level to an unclassified network. Your

17     Honor.


18          MJ:   And you had to have that authority to do that?

19          ACC: Yes, Your Honor.

20          MJ:   Even if it wasn't classified, ultimately, you still had to

21     have the authority to do that with that information at the SCIF at

22     that time, is that correct?




                                         6815
     Case 1:19-dm-00003-CMH Document 5-6 Filed 03/04/19 Page 23 of 79 PageID# 156
                                                                            1C647




1             ACC: Yes, Your Honor, whether verbal or on paper. Your Honor,

2      yes.

3             MJ:   Okay.   Now, here, your element two is that you willfully

4      communicated the video to a person not entitled to receive it.          Was

5      WikiLeaks entitled to receive the video?

6             ACC: No, Your Honor.

7             MJ:   In your statement, you talk about, on Page 20, that you

8      transfered the video because you were disturbed, basically, by its

9      contents and you thought it should be out in the public because

10     people were killing kids — or killed kids, is that correct or do you

11     want to articulate that for a little bit better?

12            ACC: Just to — I found it — I mean, I find it trouble — I

13     found the video troubling at the time. Your Honor, and I still do,

14     but it's just my opinion. Your Honor.

15            MJ:   Okay.   Going to go over this little bit with you all the

16     way through, but let's start here.       There's certain potential

17     defenses and when we get into — that may or may not be raised by the

18     evidence if this case actually went into trial, but — and it goes a

19     little bit with your willfulness element because you have to be —

20     willfulness has — if you're acting willfully, you have to act

21     intentionally with the bad purpose to disobey the law.        Now, in your

22     case, did you know it was not lawful to — were you intending to

23     violate the law when you said that video to WikiLeaks?



                                         6816
     Case 1:19-dm-00003-CMH Document 5-6 Filed 03/04/19 Page 24 of 79 PageID# 157

                                                                           10648




1           ACC: Yes, Your Honor, I knew that, yes Your Honor.

2           MJ:   Okay.   Now, there is also a potential defense — well,

3      there is two of them.    One of them is called "justification" and what

4      that is — is it excuses a crime if it's done in the proper

5      performance of a legal duty.     Did you believe you had a legal duty to

6      transmit that video — take it to your personal computer and give it

7      to WikiLeaks?


8           ACC: No, Your Honor.

9           MJ:   Okay.   So, do you believe the defense of justification

10     applies in your case?

11          ACC: I do not. Your Honor, no.

12          MJ:   All right.   And, lastly, I want to talk to you about the

13     necessity defense and what that is — is it's not formally recognized

14     in the Uniform Code of Military Justice, but the appellate courts

15     have said it's a form of a duress defense.       What a duress defense is

16     — is when a third party — where there's a threat of serious,

17     imminent harm to you or somebody else caused by a third-party.

18     Necessity is a little bit different because it's the circumstances —

19     it's the choice of evils defense.        The typical example that's given

20     for necessity is if you have to trespass over — if there's somebody

21     who is drowning in a pond and you have to trespass over somebody's

22     yard to get to that pond to save that person and there's nobody else

23     around to save that person so if you don't trespass over that



                                         6817
     Case 1:19-dm-00003-CMH Document 5-6 Filed 03/04/19 Page 25 of 79 PageID# 158
                                                                           10649




1     person's yard, that person — the other person in the pond drowns.

2     So, that's the defense of necessity, basically; it's a choice of

3     evils defense.       So, you have to commit your crime to — because of

4     the threat of serious, imminent harm to somebody else.

5                  In your case, do you believe the necessity defense applies

6     when you transferred that video?

7           ACC: No.      No, Your Honor, I don't believe it applies in this

8     case. Your Honor.

9           MJ:    Okay.    Now, the third element to this offense is that the

10    conduct has to be prejudicial to good order and discipline or service

11     discrediting conduct.      Do you believe that your transmission of this

12     video to WikiLeaks was prejudicial to good order and discipline?

13          ACC: Yes, Your Honor.

14          M J:   Why?

15          ACC: Well, in the military we have rules and regulations and

16     structures designed to safeguard sensitive information, whether it be

17     classified or unclassified and I circumvented those and, thereby —

18     you know, by circumventing them on my own authority without — I'm

19     not the right pay grade to make these decisions or anything, so, by

20     doing that, I violated some orders and regulations and that's

21     prejudicial to good order and discipline.

22          MJ:    Okay.    So, what you're telling me is sometimes referred

23     into the law as "Self-help."      And so, if somebody else has the



                                          6818
     Case 1:19-dm-00003-CMH Document 5-6 Filed 03/04/19 Page 26 of 79 PageID# 159

                                                                           10650




1      authority to make the rules and you don't agree with them, you elect

2      a self-help remedy to basically do — go against the law because you

3      believe, personally, it's for a greater good.       Is that kind of

4      describing what you did a little bit?

5           ACC: Yes, Your Honor.


6           MJ:   Okay.   You just told me that that kind of conduct is

7      prejudicial to good order and discipline because the military has a

8      command structure that's established to make those rules and people

9      in the military need to follow them, is that what you're telling me?

10          ACC: Yes, Your Honor.

11          MJ:   Okay.   Now, what about service discrediting?      Do you think

12     that your conduct in giving the video to WikiLeaks is service

13     discrediting?

14          ACC: Yes, Your Honor.


15          MJ:   Why?

16          ACC: Well, there's — for the service discrediting, it's about

17     public perception of the military and the services and our ability to

18     — and their trust and their perception that we can safeguard our

19     sensitive information for their protection.       So, by not abiding by

20     those — by the system, it undermines our — our service. Your Honor,

21     and their perception of how we operate. Your Honor.

22          MJ:   Okay.   So, basically, if I'm understanding what you're

23     saying correctly, people should — the military would hope that



                                         6819
     Case 1:19-dm-00003-CMH Document 5-6 Filed 03/04/19 Page 27 of 79 PageID# 160
                                                                          10651




1     people have confidence in the system and the people in it to follow
2     the rules and, basically, if you don't have any rules or people

3     aren't following the rules — I mean, if there is more than one

4     person that's doing what you're doing then the whole system crashes?
5           ACC: Yes, Your Honor.

6           MJ:   And I don't want to put words in your mouth, I mean, I'm

7     just sort of paraphrasing what I thought you told me.        Is that a
8     little


9           ACC: You got it.

10          MJ:        bit, in essence, of what you're telling me?

11          ACC: Yes, Your Honor.

12          MJ:   Okay.    How do you know WikiLeaks wasn't entitled to receive

13    the video?


14          ACC: Well, Your Honor, it wasn't over an — to start off with,

15    it wasn't using an authorized means of—for transferring this

16     information as far as I was aware.       I mean, this was over a non-

17     secure network, so I have no guarantees that anybody is authorized to

18     receive it on the other end and I'm not aware that — I mean, I know

19     that they're — I'm not aware of them being a U.S organization              or
20     U.S. government entity, so — and then, also, I'm not aware of any of
21     them having any type of security clearances or anything. Your Honor.
22          MJ:    Okay.   And I know you talked about it earlier in your

23     statement not going to try to get you to rehash your entire


                                         6820
     Case 1:19-dm-00003-CMH Document 5-6 Filed 03/04/19 Page 28 of 79 PageID# 161
                                                                           10652




1      Statement, but, just briefly, what's your understanding of WikiLeaks?

2      What kind of — what's — how did you discover it and what did you

3      come to think of it?

4           ACC: I discovered it in November — around the Thanksgiving

5      timeframe of 2009 when they published some SMS text — or text

6      messages or — and then I did some research into them after that

7      based upon the fact that I had heard of the website before, but never

8      visited it prior to that, but I was interested — I became interested

9      in it after that and I became familiar with the organization and how

10     it operated and what they were publishing and all the rest of it

11     after a few weeks of going through it — going through stuff, both on

12     the open-source Google site on my personal computer and using my

13     access to Secret documents. Your Honor.

14           MJ:   Okay.   You said an "SMS text."   What's that?

15           ACC: It's a Short Messaging System — it's basically — whenever

16     you text message on cell phones, those are — that's the kind of

17     message.    But, before hand, it used to be pagers — it's the same

18     standard that they still haven't updated for modern phones, yet. Your

19     Honor.


20           MJ:   Okay.   And you said you did some intelligence and you came

21     to learn about WikiLeaks and its organization.       What did you learn?

22           ACC: I learned about how — I learned — I was trying to learn

23     how it was structured, where their servers were, who operated it.



                                         6821
     Case 1:19-dm-00003-CMH Document 5-6 Filed 03/04/19 Page 29 of 79 PageID# 162

                                                                           10653




1      just for my — because it — they're not as open about that stuff as

2      normal — or as normal websites and publishers are so I found that

3      interesting. Your Honor.     I don't know if I missed the question. Your

4      Honor?


5           MJ:   No, no, you answered it.      Did WikiLeaks ultimately release

6      the video?


7           ACC: Yes, Your Honor.


8           MJ:   Okay, is that what you said in your

9           ACC: In April.

10          MJ:         statement, here, in 5 April of 2010

11          ACC: Yes, Your Honor.


12          MJ:   Okay, I believe you've already answered this, but let me

13     just ask one more time, did you willfully communicate that video to

14     WikiLeaks?


15          ACC: Yes, Your Honor.

16          MJ:     Does either side believe any further inquiry is required

17     with respect to Specification 2 of Charge II?

18          CDC[MR.COOMBS]:    Nothing from the defense. Your Honor.

19          TC[MAJ FEIN]:     One moment please. Your Honor.

20          MJ:     Uh-huh.


21          TC[MAJ FEIN]:     No, just a factual clarification for the record.

22     It might be worth the Court asking if there's a difference between




                                         6822
     Case 1:19-dm-00003-CMH Document 5-6 Filed 03/04/19 Page 30 of 79 PageID# 163

                                                                           10654




 1     COS Hammer and FOB Hammer because the two terms are being used

 2     interchangeably.

 3          MJ:   What Hammer?   What's the first one you said?

4           TC[MAJ FEIN]:    Forward Operating Base Hammer, ma'am, or Combined

5      Operating Station — Contingency Operating Station; FOB and COS

6      Hammer.


7           MJ:   Okay.   PFC Manning, what is the difference between FOB and

8      COS Hammer?


9           ACC: They are the same location. Your Honor, but — and we never

10     really understood what — when the change was, but it was used

11     interchangeably while we were there as well. Your Honor.

12          MJ:   So they're both the same place?

13          ACC: Yes, Your Honor.

14          MJ:   Just have different names at different times?


15          ACC: I believe Corps came down with the change, but we didn't

16     adopt it. Your Honor.

17          MJ:   Okay.   So, in your — the charges and specifications at

18     issue here, they're all charged with happening at F-O-B Hammer, I

19     believe.


20          ACC: Combined Operating Station, Your Honor.

21          MJ:   Oh — that's — hold on.       I'm sorry. Contingency Operation

22     — was it Combined Operating Station or Contingency Operating

23     Station?




                                        6823
     Case 1:19-dm-00003-CMH Document 5-6 Filed 03/04/19 Page 31 of 79 PageID# 164
                                                                           10655




1           ACC: I don't — it's Contingency Operating Station, Your Honor.

2           MJ;   Okay, and is that what it was called when you were there?

3           ACC: There was a lot of different names for it. Your Honor.

4           MJ:   Okay, was that one of them?

5           ACC: That was one of them, yes. Your Honor.

6           MJ:   When you look at that, when it says — look at the — when

7     it says, "that, at or near Contingency Operating Station Hammer,

8     Iraq," does that mean to you where you were in Iraq or does that mean

9     to you that that's someplace else?

10          ACC: That's where I was. Your Honor.

11          MJ:   Okay.   And Specification 2, did you actually — when you

12    transferred the video, what was base that you did that?

13          ACC: That was at Contingency Operating Station Hammer, Your

14     Honor.


15          MJ:   Okay.   And was that between 14 February of 2010 and 21

16     February 2010 when you transferred the video?

17          ACC: Yes, Your Honor.

18          MJ:   Does other side believe any further inquiries required?

19          TC[MAJ FEIN]:    No, ma'am.

20          CDC[MR.COOMBS]:    No, Your Honor.

21          MJ:   Okay.   Let me just ask you one thing, PFC Manning, I should

22     have asked you a little bit earlier, are you on any medications

23     today?



                                          6824
     Case 1:19-dm-00003-CMH Document 5-6 Filed 03/04/19 Page 32 of 79 PageID# 165
                                                                           10656




1           ACC: No, Your Honor.

2           MJ:   Is there anything preventing you and I from having an

3     intelligent back-and-forth dialogue?

4           ACC: No, Your Honor.

5           MJ:   Let's move on Specification 3 of Charge II.      Specification

6     3 addresses the classified memoranda produced by a United States

7     government intelligence agency.      Can you orient me to where in your
8     statement that we talk about that?

9           ACC: It's Paragraph 10 at Page 5, Your Honor.       I'm sorry, 29.

10          MJ:   Page 29?

11          ACC: Yes, Your Honor.

12          MJ:   So, this is — this document that we're talking about,

13     here, for Specification 3, where did you come across that?

14          ACC: I don't know if I can say. Your Honor.

15          MJ:   Oh, okay, well, let's not.     Was it in the T-SCIF?

16          ACC: It was. Your Honor.

17          MJ:   Okay.   Was it something that you were authorized to take

18     out of the T-SCIF?

19          ACC: It was not. Your Honor.

20          MJ:   Okay.   Did you take it out of the T-SCIF?

21          ACC: Yes, Your Honor.

22          MJ:   How did you do that?




                                         6825
     Case 1:19-dm-00003-CMH Document 5-6 Filed 03/04/19 Page 33 of 79 PageID# 166

                                                                           10657




1           ACC: Using the same method — a CD-RW or it might have been a

2      DVD-RW — or a DVD-W, sorry — RW.

3           MJ:   Okay.   And where — when you took it out of the SCIF, where

4      did you take it?

5           ACC: To my — to the Compartmentalized Housing Unit — to my

6      personal area.

7           MJ:   And what did you do with it?

8           ACC: I put it onto a computer — my personal computer and I

9      uploaded it using the submission form. Your Honor — no, the drop —

10     I used the drop box, as I

11          MJ:   And where did you — you used the drop box to do what?

12          ACC: To upload. Your Honor, the documents.

13          MJ:   And whose drop box was it?

14          ACC: It was somebody within the WikiLeaks organization.        I never

15     got a full identification as to who, but pointed me to that and it

16     resolved — the IP address resolved to that website. Your Honor.

17          MJ:   Okay.   What does that mean?

18          ACC: It means that — it — well, the IP address that was

19     attached to that, wasn't attached to the domain name wikileaks.org if

20     I used the IP address. Your Honor.

21          MJ:   Okay.   So, this drop box, would that be a place where, if

22     someone wanted to send something to WikiLeaks, they would send it

23     there?




                                         6826
     Case 1:19-dm-00003-CMH Document 5-6 Filed 03/04/19 Page 34 of 79 PageID# 167

                                                                           10658




1           ACC: Yes, Your Honor, during

2           MJ:    And then WikiLeaks would retrieve it?


3           ACC: Yes, Your Honor, they — as they were changing something, I

4      think, they were changing how they were doing it. Your Honor.

5           MJ:    Okay, because you were talking to me, before, about some of

6      the ways that you transmitted these documents was anonymous and some

7      wasn't, is that what I heard you say earlier?

8           ACC: Yes, Your Honor, well, I was — I would — I received over

9      the IRC and then later the Jabber — I would ask for how do I send


10     something and then they would give me directions to where I needed to

11     send it, although I wouldn't say what it was. Your Honor

12          MJ:    And that was the drop box

13          ACC:        that I was sending.

14          MJ:         that you were talking about, right?

15          ACC: Yes, Your Honor.

16          MJ:    Okay.   So, rather than repeat my questions for each of

17     these specifications, was — when we talk about all of the

18     specifications, was — when we talk about all of the specifications

19     that you're pleading guilty to today, was WikiLeaks authorized to

20     receive anything that you sent?

21          ACC: No, Your Honor.




                                         6827
     Case 1:19-dm-00003-CMH Document 5-6 Filed 03/04/19 Page 35 of 79 PageID# 168

                                                                           10659




 1          MJ:     Okay.   And were you authorized to send anything you sent in

 2     these specifications that we're talking about, that you're pleading

 3     guilty to, to WikiLeaks?

4           ACC: No, Your Honor.


 5          MJ:     And other than the video in Specification 2, was everything

 6     else classified?


 7          ACC: Yes, Your Honor.     Well, not everything — for the charged

8      documents, yes. Your Honor.

9           MJ:     For the charged documents?

10          ACC: Yes, Your Honor.

11          MJ:     But some of the Department of State cables, I believe in

12     Specification 13 of Charge II, you testified earlier, not all of them

13     were classified, right?

14          ACC: Yes, Your Honor.

15          MJ:   But the charged documents that we are talking about were?

16          ACC: Yes, Your Honor.


17          MJ:     Now, with Specification 3, when you sent that — the

18     document that we're talking about for that specification — or the

19     two documents, did you willfully transmit those documents to

20     WikiLeaks?


21          ACC: Yes, Your Honor.

22          MJ:   So you did it intentionally?

23          ACC: Yes, Your Honor.




                                         6828
     Case 1:19-dm-00003-CMH Document 5-6 Filed 03/04/19 Page 36 of 79 PageID# 169
                                                                           10660




1           MJ:   Okay.   And we talked earlier, you didn't have any authority

2     to do it, is that correct?

3         . ACC: that is correct. Your Honor.

4           MJ:   Okay.   Now, I asked you about conduct — was your conduct

5     prejudicial to good order and discipline, earlier, with respect to

6     Specification 2 of Charge II.      Is your answer any different for this
7     specification?

8           ACC: Not really. Your Honor; it's a blanket statement for all of

9     the specifications under the charge.

10          MJ:   So, for all the specification you are pleading guilty to,

11    the reasons that you gave me that — so you believe — first of all,

12    do you believe all the specifications that you're pleading guilty to,

13    that your conduct was prejudicial to good order and discipline in the

14     armed forces?


15          ACC: Yes, Your Honor.

16          MJ:   And was that for the reasons we discussed when we talked

17     about Specification 2 of Charge II?

18          ACC: Yes, Your Honor.

19          MJ:   Now, do you believe all of the conduct that you're pleading

20     guilty to is prejudicial — was service discrediting?

21          ACC: Yes, Your Honor.

22          MJ:   And is that for the same reason we talked about for

23     Specification 2 of Charge II?



                                         6829
     Case 1:19-dm-00003-CMH Document 5-6 Filed 03/04/19 Page 37 of 79 PageID# 170
                                                                           10661




1           ACC: Yes, Your Honor, I mean

2           MJ:   Okay, so, if I ask you these questions for each

3     specification, are you going to give me an answer that's any

4     different than you gave me for that?

5           ACC: No, Your Honor, they're all going to be along the same

6     lines. Your Honor.

7           MJ:   Okay.   Was there more than one classified memorandum in

8     Specification 3 that you transmitted?

9           ACC: There were two, your Honor.

10          M:    Okay.   And when did you transmit that?

11          ACC: That would have been

12          MJ:   You can look at your statement.

13          ACC: Okay.    22 March, your Honor.

14          MJ:   Of what year?

15          ACC: 2010, Your Honor.

16          MJ:   Okay.   And for all these specifications, these

17     transmissions are — at least for Specification 3 is also — is it

18     Contingency Operations Station Hammer?

19          ACC: Yes, Your Honor.

20          MJ:   Does either side believe any further inquiry is required

21     with respect to Specification 3 of Charge II?

22          ATC[CPT MORROW]:      Your Honor, the accused stated earlier that

23     ''the content of two of these documents upset me greatly.       I had



                                         6830
     Case 1:19-dm-00003-CMH Document 5-6 Filed 03/04/19 Page 38 of 79 PageID# 171

                                                                           10662




1      difficulty believing what the session was discussing."        It may be

2      helpful to the Court just to explore the defenses again with respect

3      to these documents.


4           MJ:   Okay.   Now, you looked at these documents — your statement

5      says that the contents upset you greatly.       We talked earlier about,

6      you know, to willfully communicate something, you have to be doing it

7      with a bad purpose to violate the law.

8           AGO: Correct.


9           MJ:   And you talked to me earlier about that you intentionally

10     communicated these two documents.        Did you know you were violating

11     the law when you did that?

12          ACC: Yes, Your Honor.

13          MJ:   Okay.   We also talked about, earlier, justification is

14     something that is in the proper performance of a legal duty.        Did you

15     believe that you were acting in the proper performance of a legal

16     duty?

17          ACC: No, Your Honor.


18          MJ:   We also talked about necessity.      Do you believe, in your

19     case, that your conduct was necessary — basically your choice of

20     evils, there, that you had to believe that your actions were

21     necessary, they must have been — your belief must've been reasonable

22     in their must've been no other alternative to committing your crime

23     to prevent death or imminent injury.



                                         6831
     Case 1:19-dm-00003-CMH Document 5-6 Filed 03/04/19 Page 39 of 79 PageID# 172

                                                                           10663




1                 Do believe that the necessity defense applies in your case?

2           ACC; Yes, Your Honor, I had a lot of alternatives.

3           MJ:   Okay.    Let me ask — maybe my question was bad.      Do you

4      believe the defense of necessity applies in your case?

5           ACC: No, Your Honor.

6           MJ:   Okay.    And you said you believed you had a lot of

7      alternatives.      What other — describe some of them for me.


8           ACC: Well, not necessarily for this-that specification, but

9      speaking generally for the other — for two, as well. Your Honor.

10          MJ:   Okay.    Why don't you speak generally and just tell me what

11     alternatives you could have

12          ACC: Well, for — I had the chain of command as a first

13     alternative.    I could've went to the chain of command and asked for

14     guidance on how to release certain information.       I had — the public

15     affairs office was — I knew where the public affairs office was and

16     they actually have the authority to officially release sensitive

17     information and — I mean, there is also the Freedom of Information

18     Request — Freedom of Information Act and other — there were other

19     avenues to approach. Your Honor.

20          MJ:   Okay.     And you didn't exercise those?

21          ACC: No, Your Honor.

22          MJ:   Any further inquiry?

23          TC[CPT MORROW]:      No, Your Honor.



                                         6832
     Case 1:19-dm-00003-CMH Document 5-6 Filed 03/04/19 Page 40 of 79 PageID# 173

                                                                            10664




 1          CDC[MR.COOMBS]:     No, Your Honor.

 2          MJ:   All right.    Let's move on, then, to Specification — it's

 3     were jumping, now, to Specification 15 of Charge II.       And where in

4      your statement is that discussed?

5           ACC: Page 24, Your Honor.

6           MJ:   Okay.   Maybe I am confused, I thought that was

7      Specification 9?    Specification 15 — we're talking about

8           ACC: There was a mix-up, here. Your Honor.       It's in this

9      paragraph, yes. Your Honor; Paragraph 9 — Section 9.

10          MJ:   Oh, it's in Section 9?      Okay.

11          ACC: Yes, Your Honor.       But its first talked about earlier on in

12     there, as well, like the contents of it Your Honor.

13 •        MJ:   Okay where you — where do you first begin to address it —

14     and that would be the — it would be a classified record produced by

15     United States Army intelligence agency, dated 18 March 2008.         Is that

16     the information we're talking about that specification?

17          ACC: Yes, Your Honor.


18          MJ:   Okay.   And where do you first address in your statement?

19          ACC: It's Section 5, Paragraph Delta, on Page 10.

20          MJ:   On Page 10?   Okay.    All right, so were you working at the

21     T-SCIF when you were — it says you were conducting a search to look

22     for information and you found this?       Were you working in the T-SCIF?

23          ACC: Yes, Your Honor.




                                          6833
     Case 1:19-dm-00003-CMH Document 5-6 Filed 03/04/19 Page 41 of 79 PageID# 174
                                                                           10665




1           MJ:   Okay.   And did you — was this information classified?

2           ACC: Yes, Your Honor, it is.

3           MJ:   Okay.   Did you take that information — did you take it off

4     of where you found it and put it on a CD like you did the last two

5     pieces of information that we talked about?

6           ACC: It was a CD, yes. Your Honor.

7           MJ:   Okay.   And did you take it out of the T-SCIF?

8           ACC: Yes, Your Honor.

9           MJ:   And where did you bring it?

10          ACC: Again to my personal housing — my housing area and then to

11     — LSA Dragon and then onto my personal computer. Your Honor.

12          MJ:   And what did you do with it?

13          ACC: Then, I uploaded it using the drop box, again, as I

14    described. Your Honor.

15          MJ:   Okay.   Did you willfully and intentionally do that?

16          ACC: Yes, Your Honor.

17          MJ:   Did you have authority to do it?

18          ACC: I did not.

19          MJ:   And we already talked about — you said for all of these

20     specifications WikiLeaks was not an authorized receiver of any of

21     this information.    Does that apply to this too?

22          ACC: Yes, Your Honor.




                                         6834
     Case 1:19-dm-00003-CMH Document 5-6 Filed 03/04/19 Page 42 of 79 PageID# 175

                                                                           10666




1           MJ:    And as we talked about earlier, was your conduct

2      prejudicial to good order and discipline and service discrediting?

3           ACC: Yes, Your Honor.


4           MJ:    And for the reasons we earlier discussed or for some other


5      reason?


6           ACC: Same reasons. Your Honor.


7           MJ:    And that was, once again — was that at Contingency

8      Operating Station Hammer?

9           ACC: Yes, Your Honor.


10          MJ:    And was that where you did the transmission to the drop box

11          ACC: Correct, Your Honor.


12          MJ:    And that was over the Internet?


13          ACC: Yes, Your Honor.


14          MJ:    What were the dates that you did that?

15          ACC: That would have been 7th through 8th of March, Your Honor.

16          MJ:    So, on or about 8 March of 2010?

17          ACC: Yes, Your Honor.

18          MJ:    Okay.    Does either side believe any further inquiry is

19     required?

20          TC[MAJ FEIN]:      May we have a moment. Your Honor?

21          MJ:    Yes.    Mr. Coombs, while they're having their moment, does

22     the defense believe any further inquiry is required?

23          CDC[MR.COOMBS]:      No, Your Honor.




                                         6835
     Case 1:19-dm-00003-CMH Document 5-6 Filed 03/04/19 Page 43 of 79 PageID# 176

                                                                           10667




1           MJ:   Okay.

2           TC[MAJ FEIN]:     Ma'am, the only question the government has is if

3      the Court needed to explore the willful component for this

4      specification.     I guess we still don't remember if he did it for all

5      specifications or not when you were questioning him.

6           MJ:   Okay.    Well, PEC Manning, let's cover that again.     The — I

7      asked you earlier if your conduct was willful, that is, intentional

8      with an intent to violate the law.       Was it in this case?


9           AGO: Yes, Your Honor.

10          MJ:   Okay.    Did you know you are violating the law when you

11     transmitted that information?


12          AGO: Yes, Your Honor.

13          MJ:   Now, is that correct for all of these specifications that

14     were going to discuss today?     Did you act willfully and intentionally

15     when you transmitted all of these — this information?

16          AGG: Yes, Your Honor, I was familiar with how we were supposed

17     to be doing — safeguarding this information and the channels and the

18     authorities that are in place for it, yes.

19          MJ:   So, for all of this information in Specifications 2, 3, 5,

20     7, 9, 10, 13, 14, and 15, did you willfully and intentionally

21     transfer this information to WikiLeaks?


22          AGG: Yes, Your Honor.




                                         6836
     Case 1:19-dm-00003-CMH Document 5-6 Filed 03/04/19 Page 44 of 79 PageID# 177

                                                                           10668




1           MJ:   Did you know you were violating the law when you

2      transferred all of the information in these specifications?

3           ACC: Yes, Your Honor.


4           MJ:   Okay.   And when you transferred all of these — this

5      information in these specifications I mean, we already asked this

6      question, but I'm going to ask it again:      was WikiLeaks entitled to

7      receive any of it?

8           ACC: No, ma'am.

9           MJ:   And for any of these specifications, was your conduct not

10     prejudicial to good order and discipline?

11          ACC: No, ma'am.

12          MJ:   It was prejudicial to good order and discipline?

13          ACC: It was all prejudicial to good order and discipline. Your

14     Honor.


15          MJ:   If I asked you why, what would you tell me?

16          ACC: It's prejudicial to good order and discipline, again,

17     because of the rules and regulations that were in place to safeguard

18     sensitive information, whether it be classified or not.

19          MJ:   All right.   Same question for service discrediting — for

20     any of these specifications, was — were any of these specifications

21     not service discrediting — your conduct in transmitting these

22     documents WikiLeaks?


23          ACC: No, Your Honor.




                                         6837
     Case 1:19-dm-00003-CMH Document 5-6 Filed 03/04/19 Page 45 of 79 PageID# 178

                                                                           10669




1            MJ:   And why would that be?   So, it was service discrediting is

2      what you're telling me

3            ACC: Yes, Your Honor.

4            MJ:       for each of these specifications.      And why would that

5      be?


6            ACC: Well, I — again, just service discrediting — for

7      something to be service discrediting, it has to undermine the public

8      perception as well as the service's perception of itself. Your Honor,

9      and that — misconduct undermines that. Your Honor.

10           MJ:   Okay.   I guess where I'm going with this. Government — I

11     can ask the same question for each specification, if I'm going to get

12     the same answer that we just got, I don't really see the point unless

13     you do?

14           TC[MAJ FEIN]:    No, no, ma'am, not at all.

15           MJ:   Okay.   So, your conduct through all of these specifications

16     was — you willfully acted to — and you knew you were in violation

17     of the law, is that what you're telling me?

18           ACC: Yes, Your Honor.

19           MJ:   And you're telling me for all of these specifications, your

20     conduct was prejudicial to good order and discipline and service

21     discrediting for the reasons you told me when we first discussed

22     Specification 2 of Charge II?     Is that right?

23           ACC: That is correct. Your Honor.




                                         6838
     Case 1:19-dm-00003-CMH Document 5-6 Filed 03/04/19 Page 46 of 79 PageID# 179

                                                                              10670




 1          MJ:   Okay.    Does either side see any need for me to ask any more

 2     of those willfulness or service discrediting or prejudice to good

 3     order and discipline questions with respect — when I'm going through

4      the factual predicate for the other offenses?

5           TC[MAJ FEIN]:      No, ma'am, not the general questions.    The

6      government might have specific ones based off of prior — what was

7      said in the statement per spec, but that will come up later ma'am.

8           MJ:   No, my intent, now — and this is where I want to explore

9      it with the parties — is to go over with PFC Manning the facts

10     regarding each of the additional transmissions, but I don't intend —

11     you know, I'll ask just the leading question, "was it willful, was it

12    service discrediting, and prejudice to good order and discipline,"

13     but what I'm understanding what PFC Manning has told me is the same

14     reasons apply.     All of the conduct was willful and the same reasons

15    apply for prejudice to good order and discipline and service

16    discrediting conduct as he first described to me for Specification 2

17    of Charge II.

18          TC[MAJ FEIN]:     Sounds good, ma'am.

19          CDC[MR.COOMBS]:     That's correct, ma'am.

20          MJ:   All right.    I guess now we are moving on, then, to

21    Specification 5 of Charge II.      Where would I find that?

22          ACC: It's first mentioned on Page 3 and then again on Page 5,

23    Your Honor.




                                         6839
     Case 1:19-dm-00003-CMH Document 5-6 Filed 03/04/19 Page 47 of 79 PageID# 180

                                                                           10671




1           MJ:   All right.   And for Specification 5, we are talking about

2     more than 20 classified records from the Combined Information Data

3     Network Exchange-Iraq.     Now, you spent some time talking about that

4     when you read your statement earlier in the day.        Can you just

5     briefly describe what that database is?

6           ACC: Again, Your Honor, it's a database that exists — have the

7     — on SIPR — on SIPRNET and it — there's two — I mean there's two

8     separate ones.    There was one for each theater, at the time, for both

9     Iraq and Afghanistan and it holds a large amount of data that is

10    exchanged between the — between different units within DoD and the

11    different sections of the different branches of the military — or

12    different branches of government — or different agencies within the

13    government. Your Honor.

14          MJ:   All right.   And were — was this information found on the

15    SIPRNET computer?

16          ACC: Yes, Your Honor.

17          MJ:   Was it classified?


18          ACC: Yes, Your Honor.

19          MJ:   At what level?


20          ACC: Not all the information in — contained within CIDNE is

21     classified, but the information within was often classified up to

22     Secret, Your Honor.




                                        6840
     Case 1:19-dm-00003-CMH Document 5-6 Filed 03/04/19 Page 48 of 79 PageID# 181

                                                                            10672




1           MJ:   Okay.   Was that information you are authorized to take out

2     of the T-SCIF?


3           ACC: No, Your Honor.

4           MJ:   All right.   Did you take it out of the T-SCIF?

5           ACC: Yes, Your Honor.


6           MJ:   And how did you do that?

7           ACC: I — it was — I had already created a back-up of the

8     entire — for both — for a particular section of that database, the

9     Significant Activities tables and I placed them onto two separate

10    DVD-RWs — I believe — yeah, DVD-RWs and stored them in to the

11    conference area of the SCIF and I physically took that from the SCIF,

12    Your Honor.


13          MJ:   Okay.   Were there more than 20 records that you physically

14    took out the SCIF?


15          ACC: Yes, Your Honor, there were about ICQ,       Your Honor.

16          MJ:   Were there more than 20 classified records?

17          ACC: Charged records, yes. Your Honor.

18          MJ:   Okay.   So, the number in the charge in specification is

19    accurate, then?     More than 20?

20          ACC: Yes, Your Honor.

21          MJ:   Okay.   And you took it out of the CD and brought it — did

22     you bring it back to your personal computer?

23          ACC: I did. Your Honor.




                                          6841
     Case 1:19-dm-00003-CMH Document 5-6 Filed 03/04/19 Page 49 of 79 PageID# 182

                                                                            10673




1           MJ:      Okay.   And what did you do with it?

2           ACC: I took the information and I uploaded it, again — I mean,

3     this was the first thing that I ever uploaded to the WikiLeaks

4     website.       I uploaded it using their submission form.

5           MJ:      So, this was — out of all of these specifications, even

6     though it's in middle in Specification 5, this was the first time you

7     uploaded to WikiLeaks, is that correct?

8           ACC: Correct, Your Honor.

9           MJ:      Okay.   Did you do the Afghanistan database at the same time

10    or a different time?

11          ACC: They were — yes, they — I — they were on — they were

12     both on the same DVD-RW that I took from the conference room of the

13     SCIF.


14          MJ:      Okay.   Well, let's talk about Specification 5 and

15     Specification 7 together, then.       Did you — you downloaded the

16     Afghanistan and Iraq CIDNE databases at the same time or

17             ACC: It was sequential.    So, I got Iraq first and then I

18     downloaded Afghanistan, Your Honor.

19             MJ:   Okay.   Was it on the same CD?

20             ACC: Yes, it should have been on the — I labeled the CD "CIDNE

21     SIGACTs," Your Honor.

22             MJ:   Okay.   Now, Specification 7 also says "more than 20

23     classified records."       Are the records — did you download more than



                                          6842
     Case 1:19-dm-00003-CMH Document 5-6 Filed 03/04/19 Page 50 of 79 PageID# 183

                                                                           10674




1     20 classified — or is it more than 20 records from the Afghanistan

2     database to your CD also?

3            AGO: Yes, Your Honor.

4            MJ:   Were there more than 20 classified records?

5            ACC: Yes, Your Honor.

6            MJ:   Okay.   So, did you take the Afghanistan records and the

7     Iraq database records out of the T-SCIF together on one CD?

8            ACC: Yes, Your Honor.

9            MJ:   Okay.   And you said — you testified you went back to your

10    personal computer and uploaded it?

11           ACC: Well, I copied — this wasn't immediately, no.

12           MJ:   Okay.

13           ACC: This was — I copied it onto — I copied it onto my

14     personal computer and then I put it onto — it's like a little SD

15     card for cameras.     So, I didn't have it on the laptop anymore, but I

16     could put it on there.     And then I took the actual CD that I took it

17     from back into the SCIF and I set it back in the conference room.

18           MJ:   Okay.   So, once you have this on that — what did you call

19     it?   The


20           ACC: SD card.

21           MJ:   The SD card — you said in your camera?

22           ACC: Yes, Your Honor.    Digital camera.

23           MJ:   All right.   What did you do with it then?



                                         6843
     Case 1:19-dm-00003-CMH Document 5-6 Filed 03/04/19 Page 51 of 79 PageID# 184

                                                                           10675




1           ACC: I took it with me on my mid-tour leave to my

2           MJ:   And this is when you went to your aunt's house and then you

3     went up to Massachusetts and then you came back and got stuck in the

4     blizzard?


5           ACC: Yes, Your Honor, but I didn't bring my camera case with me

6     to Massachusetts.


7           MJ:   Okay.   So, you — but you did bring your camera case with

8     that SD card to your aunt's house?

9           ACC: Yes, Your Honor.

10          MJ:   And that was in Maryland?

11          ACC: Yes, Your Honor.

12          MJ:   And did you — what did you do with that information — or

13    SD card at your aunt's house?

14          ACC: I — after deciding what I was going to do with it, I

15    eventually put it on to a — put it on — back on to my laptop and I

16     uploaded it — I uploaded it to the WikiLeaks website at some point

17     during my mid-tour leave. Your Honor.

18          MJ:   So, when you were

19          ACC: At the end — towards the end.


20          MJ:   When you uploaded the Iraq and Afghanistan databases to the

21     WikiLeaks website, were you in Contingency Operating Station Hammer,

22     Iraq or were you at your aunt's house in Maryland?

23          ACC: I think I was actually at a Barnes & Nobles, Your Honor.



                                         6844
     Case 1:19-dm-00003-CMH Document 5-6 Filed 03/04/19 Page 52 of 79 PageID# 185
                                                                           10676




1           MJ:   In — I assume there's no Barnes & Nobles in Contingency

2     Operating Station Hammer, Iraq, so would this be in Maryland?

3           AGO: Yes, Your Honor, this was Rockville, Maryland.

4           MJ:   Rockville, Maryland?

5           AGO: Or it could have been North Bethesda; it's right between

6     the two. Your Honor.

7           MJ:   All right.   Mr. Goombs, I don't believe that the plea by

8     exceptions and substitutions changed the location, did it?

9           GDG[MR.GOOMBS]:    The way that it — and I covered this with my

10    client — the way we looked at the location, ma'am, was that's where

11    he had the unauthorized possession of it and the actual disclosure of

12    it was in the United States.       However, the way the specification .is,

13     he has the unauthorized possession at or near Contingency Operation

14     Station Hammer, Iraq.    I've discussed with him that the actual

15     disclosure was in the United States.      Looking at it, I did not

16     believe that would require us to do exceptions and substitutions for

17     the location, however I have covered that with my client and the

18     defense is prepared to enter, by exceptions and substitutions, if the

19     Court believes that's warranted.

20          MJ:   Well, reading it here that Contingency Hammer Station,

21     Iraq, that you had unauthorized possession.       Just to make the —

22     Specification 5 and 7 clear — are those — first of all, RFC

23     Manning, are those the only specifications — Specifications 5 and 7


                                         6845
     Case 1:19-dm-00003-CMH Document 5-6 Filed 03/04/19 Page 53 of 79 PageID# 186

                                                                           10677




1      of Charge II, where you transmitted the data from Barnes & Noble in

2      Maryland or anywhere in Maryland?

3           AGO: Yes, Your Honor.


4           MJ:   Okay.   So all of the other transmission were done from

5      Contingency Operating Hammer, Iraq?

6           ACC: Correct, Your Honor.

7           MJ:   Well, I'm thinking it might just be prudent to say

8           CDC[MR.COOMBS]:    Just put an "and" in

9           MJ:   For the — well, you're not really excepting words, though,

10    there, you're adding words.

11          CDC[MR.COOMBS]:    Correct, Your Honor, so we would not object to

12    adding — when you look at "at or near Contingency Operation Station

13    Hammer, Iraq" and just putting the "and" — conjunction "and

14    Maryland" — in this case, it would be Rockville, Maryland, United

15    States adding that to both Specifications 5 and 7.

16          MJ:   All right.   Government, do you have any objection if the

17    defense modifies their plea?

18          TC[MAJ FEIN]:    Ma'am, it might be even easier — we could just

19    amend it also — the actual charge sheet for those two specs.

20          MJ:   All right.   So, I assume if the government is going forward

21     with the greater offense, that the government is going forward with

22    those locations as well, is that correct?




                                        6846
     Case 1:19-dm-00003-CMH Document 5-6 Filed 03/04/19 Page 54 of 79 PageID# 187

                                                                           10678




1           TC[MAJ FEIN]:    Well, the greater offense — it would be a common

2     element of a greater offense anyways, Your Honor, so, yes.

3           MJ:    Okay.   Well, this is a good time for a brief recess anyway,

4     so why don't we go ahead and take a recess and then you all discuss

5     how you want to move ahead and just come see me before we call the

6     court back to session and let me know what you decide to do.

7           TC[MAJ FEIN]:     Yes, Your Honor.

8           MJ:    How long would you like?

9           TC[MAJ FEIN]:     Can we go at 1530, ma'am?

10          MJ:    All right.    The court is in recess until 1530.

11    [The Article 39(a) session recessed at 1515, 28 February 2013.]

12    [The Article 39(a) session was called to order at 1542, 28 February

13     2013.]

14          MJ:    This Article 39(a) session is called to order.      Let the

15     record reflect that all parties present when the court last recessed

16     are again present in court.

17                 Government has what has happened with the charge sheet?

18          TC[MAJ FEIN]:       Yes, ma'am, the parties discussed this issue,

19     ma'am, and the United States, I guess, has amended, with the

20     concurrence of the defense, the two charges. Specification 5 and 7,

21     of a copy of the original charge sheet which will now become the new

22     original.    Specification 5 has been amended to say, "In that Private

23     First Class Bradley E. Manning, U.S. Army, did, at or near



                                          6847
     Case 1:19-dm-00003-CMH Document 5-6 Filed 03/04/19 Page 55 of 79 PageID# 188
                                                                            10679




1     Contingency Operating Station Hammer, Iraq and at or near Rockville,

2     Maryland," and then the remaining portion.       And then the same

3     amendment has occurred in Specification 7, Your Honor.

4           MJ:   All right.    Defense, do you have any objection to this

5     amendment?


6           CDC[MR.COOMBS]:     No, Your Honor.

7           MJ:    RFC Manning, have you had an opportunity to look at the

8     amended charge sheet?

9           ACC: Yes, Your Honor.

10          MJ:    Do you have any objections to it?

11          ACC: No, Your Honor.

12          MJ:    Okay.   It was amended, basically, based on yours and my

13     dialogue and what you have in your statement to be factually correct.

14          ACC: Yes, Your Honor.

15          MJ:    Okay.   Now, Government, normally, after someone has been

16     arraigned, we don't normally — the original charge sheet is supposed

17     to stay the same.     So, do it one of two ways:    either put the

18     original charge sheet back in the record somehow

19          TC[MAJ FEIN]:      Ma'am, it was fortuitous that we did not have the

20     original charge sheet, so it will remain in the record with this

21     amended charge sheet on top of it.

22          MJ:    Okay.   Great.   And the amended words are "at or near

23     Contingency Hammer Station [sic], Iraq and at or near Rockville,


                                         6848
     Case 1:19-dm-00003-CMH Document 5-6 Filed 03/04/19 Page 56 of 79 PageID# 189

                                                                            10680




1      Maryland," for Specifications 5 and 7 of Charge II.         Is that the

2      parties' understanding?

3           CDC[MR.COOMBS]:       Yes, Your Honor.

4           TC[MAJ FEIN]:        Yes, Your Honor.

5           MJ:     All right.    Is there anything else I need to address with

6      this issue?


7           CDC[MR.COOMBS]:       No, Your Honor.

8           TC[MAJ FEIN]:     No, Your Honor.

9           MJ:   Okay.    RFC Manning, as we discussed, the charge sheet was

10     amended based on yours and my discussion with respect to these two

11     specifications and, as I understand what you told me on what's in

12     your statement, you got the Iraq and Afghanistan databases from the

13     T-SCIF at Contingency Operating Base Hammer in Iraq

14          ACC: Yes, Your Honor.


15          MJ:           you put them on your CDs — or your CD, brought it

16     home — brought it back to your CHU — your personal computer

17          ACC: CHU.


18          MJ:         at the CHU and then you — Containerized Housing?

19     What's the


20          ACC: Containerized Housing.

21          MJ:     Containerized Housing Unit?      Okay.   It's been a while.

22     Okay.   So, then, you uploaded that onto the CD — or the SD card in

23     your camera and then you brought that back to Maryland?         Is that my



                                           6849
     Case 1:19-dm-00003-CMH Document 5-6 Filed 03/04/19 Page 57 of 79 PageID# 190

                                                                           10681




1     understanding of your testimony?      And then in a Barnes & Noble

2     somewhere near Rockville, Maryland, you transmitted that data to

3     WikiLeaks?


4           ACC: Yes, Your Honor.

5           MJ:   Okay.    And, once again, you've already been asked the

6     willful questions, did you do — did you transmit that data — the

7     Iraq and Afghanistan databases to WikiLeaks willfully as well?

8           ACC: Yes, Your Honor.

9           MJ:    And was your conduct prejudicial to good order and

10    discipline and service discrediting?

11          ACC: Yes, Your Honor.

12          MJ:    And would that be for the same reasons you told me before

13     or something different?

14          ACC: Yes, Your Honor, the same reasons. Your Honor.

15          MJ:    Okay.   Does either side believe any further inquiry is

16     required with respect to Specifications 5 or 7?

17          TC[MAJ FEIN]:     Yes, ma'am, based off of Page 14, what has been -

18     - it is based off Private First Class Manning's statement, but Page

19     14, Paragraph J, at the bottom.     The United States believes that

20     further inquiry into the potential defenses of necessity and

21     justification for these specific specifications. Your Honor.

22          MJ:    Okay.   Look at Page 14, there, at — Paragraphs I and J.

23     It talks about — that you began to get depressed with the situation



                                         6850
     Case 1:19-dm-00003-CMH Document 5-6 Filed 03/04/19 Page 58 of 79 PageID# 191

                                                                           10682




1      Now, was it — when you got depressed with the situation, that was

2      when you were in Maryland after you'd already taken these databases,

3     is that correct?


4           ACC: It's more of a general, broad feeling that I had over a

5      period of time. Your Honor.

6           MJ:   Okay.    Now, was that — when you took these databases out

7      of Iraq and you took them back home with you on leave, as I

8      understand your statement, were you still deciding what you were

9      going to do with them?

10          ACC: Yes, Your Honor, I was looking at different — and trying

11     to figure out different people that I could possibly give this to,

12     Your Honor.


13          MJ:   Did you plan to

14          ACC: I didn't know how


15          MJ:           give it to somebody or — had you already made that

16     decision that you were going to give it to somebody?

17          ACC: Yes, Your Honor.     Before I left Iraq, I knew I was going to

18     probably give it to some news organization. Your Honor.

19          MJ:   You just — at that point — so, you left Iraq, did you

20     know which news organization you're going to give it to?

21          ACC: My preference would have been the Washington Post, Your

22     Honor.




                                         6851
     Case 1:19-dm-00003-CMH Document 5-6 Filed 03/04/19 Page 59 of 79 PageID# 192

                                                                           10683




1           MJ:   Okay.   And I remember your statement, earlier — I think —

2     were these the — was this the information you were trying to give to

3     the Washington Post?

4           ACC: Yes.


5           MJ:   Or was that something different?

6           ACC: Yes, Your Honor, that was the way it started out. Your

7     Honor.


8           MJ:   Okay.   So, that's what's on 15 of your statement, then?

9     You just tried to do it — to give it to the Washington Post, you

10    talked to somebody there and they said, well, they might be

11    interested but they have to see it first?

12          ACC: Yes, Your Honor, and I never went down, physically, to

13    there but I thought of — I considered actually going to the

14    Washington Post downtown. Your Honor.

15          MJ:   And, at some point, did you make a decision that that

16    wasn't a good idea?

17          ACC: I was nervous. Your Honor, yes.

18          MJ:   Okay.   And then did you — what was the next thing you were

19    thinking about doing?

20          ACC: I thought about — well, after, I made a phone call — I

21    made a few phone calls — I made at least one phone call to the

22    Washington Post and then I called the New York Times and sort of got

23    the same response.     And then I also thought about going — there's



                                        6852
     Case 1:19-dm-00003-CMH Document 5-6 Filed 03/04/19 Page 60 of 79 PageID# 193

                                                                            10684




1     Allbritton Communications Office where Politico operates and I

2     thought about going down there, Your Honor.

3           MJ:      Okay.   And, ultimately, what decision did you make?

4           AGO: By — with time running out on my mid-tour leave, I decided

5      that I was going to upload it to the WikiLeaks website before I lost

6      a good Internet connection — before I lost a really strong broadband

7      Internet connection. Your Honor.

8           MJ:      Did you need a really strong broadband to transmit that

9      data?


10          AGO: Yes, Your Honor.

11          MJ:      Okay.   And is that why you went to Barnes & Noble?

12          AGG: There was a blizzard as well, so we lost our — at the

13     house, we lost our heating and our Internet access.       We still had

14     some power, though. Your Honor.

15             MJ:   Okay.   So, you — did you actually transmit those — the

16     Iraq and Afghanistan databases from Maryland to WikiLeaks?

17             AGG: Yes, Your Honor.

18             MJ:   Okay.   Now let's go back to Page 14 where it says you

19     became depressed at the situation.        What situation — are you talking

20     about the situation in Iraq and Afghanistan?

21             AGG: Yes, Your Honor.

22             MJ:   Okay.   And remember we talked earlier about — I believe

23     that you're—also, here, in Paragraph J, you said you released this


                                          6853
     Case 1:19-dm-00003-CMH Document 5-6 Filed 03/04/19 Page 61 of 79 PageID# 194

                                                                           10685




1     information to spark a debate.      Were you authorized to release this

2      information to spark a debate?

3           ACC: No, Your Honor, I was not.

4           MJ:   Okay.    When it talks about you being depressed about this -

5     - we went over the defenses of justification and necessity.         Earlier,

6      I defined them for you.     Do you want me to redefine them for you?

7           ACC; No, Your Honor.

8           MJ:   Okay.    Do you believe that either justification or

9      necessity — those defenses apply in your case?

10          ACC: No, Your Honor, not for that.

11          MJ:   Why not?

12          ACC: It's just a general feeling; it wasn't a depression

13     depressed, it was just a general feeling of what was going on was not

14     good, generally so.

15          MJ:   Well, if — even if — and remember, we talked about self-

16     help, before, and

17          ACC: Right.

18      '   MJ:           even if you, personally, believed maybe you weren't in

19     favor of some of the policies that were going on for some of the

20     things that were happening in Iraq and Afghanistan, do you believe

21     that that gave you the authority to go ahead and download these

22     databases and then bring them to Maryland and transmit them to

23     WikiLeaks?




                                         6854
     Case 1:19-dm-00003-CMH Document 5-6 Filed 03/04/19 Page 62 of 79 PageID# 195

                                                                           10686




1           ACC: Correct, Your Honor.

2           MJ;   Do you believe it gave you authority to, do that?

3           ACC: No, Your Honor.

4           MJ:   Okay.    So, in the military, in the chain of command

5     structure, if — or in the government structure in general, if

6     someone disagrees with policies that are made by senior people more

7     senior to them in charge of making those policies, are you allowed

8      just to take self-help and violate the rules and give somebody

9      classified information?


10          ACC: No, Your Honor.

11          MJ:   Okay.    Now, let's talk a little bit about — you said you

12     became depressed — you said you weren't — you were depressed, but

13     not "depressed" depressed.     Tell me what that means?

14          ACC: I wasn't like — for — that general feeling I'm describing

15     is not attached to depression as a mental issue, although — so I'm

16     not raising that for that portion. Your Honor.       For that paragraph.

17          MJ:   Okay.    Well, let's talk a little bit about that because

18     this is during the period of time when you were in Contingency

19     Operating Station Hammer and back at Fort Drum, too, you had received

20     some mental health treatment for anxiety issues

21          ACC: Yes.


22          MJ:           is that correct?


23          ACC: Yes, Your Honor.



                                         6855
     Case 1:19-dm-00003-CMH Document 5-6 Filed 03/04/19 Page 63 of 79 PageID# 196

                                                                           10687




1           MJ:   And that's come through when we talked about the Article 13

2     motion and a little bit in the speedy trial even.        Have you gone over

3      with Mr. Coombs the defense of lack mental responsibility or lack of

4     mens rea due to partial mental responsibility?

5           AGO: Yes, Your Honor, we have.

6           MJ:   Okay.   Mr. Coombs, have you gone over that with PFC

7      Manning?

8           CDC[MR.COOMBS]:    I have. Your Honor.

9           MJ:   There has been an R.C.M. 706 board in this case, right?

10          CDC[MR.COOMBS]:    That is correct. Your Honor.

11          MJ:   And actually a pretty extensive one?

12          CDC[MR.COOMBS]:    Yes, Your Honor.

13          MJ:   When the board came back, what were the short-form results?

14          CDC[MR.COOMBS]:    The short form indicated that he was not

15     suffering from a lack of mental responsibility, either at the time of

16     the incident or presently.

17          MJ:   Was he suffering from a serious mental disease or defect at

18     that time?


19          CDC[MR.COOMBS]:    No, Your Honor.

20          MJ:   Okay.   These offenses all require a willful intent.       So,

21     before we — so, Mr. Coombs, am I hearing, from you, then, you fully

22     explored the issue of lack of mental responsibility?

23          CDC[MR.COOMBS]:    That is correct. Your Honor.



                                         6856
     Case 1:19-dm-00003-CMH Document 5-6 Filed 03/04/19 Page 64 of 79 PageID# 197

                                                                           10688




1           MJ:   Okay.   And do you believe there's anything else left to

2      explore with respect to that issue?

3           CDC[MR.COOMBS]:    No, Your Honor.

4           MJ:   All right.   RFC Manning, do you agree with that?

5           ACC: I agree. Your Honor.

6           MJ:   Okay.   Now, let's talk about the willful aspect of these

7      specifications.    Mr. Coombs, have you fully investigated the issue of

8      whether PFC Manning suffered from a mental disease or defect or

9      impairment or condition or character behavior disorder that prevented

10     him from forming — or basically willfully acting in this case?

11          CDC[MR.COOMBS]:    I have. Your Honor.

12          MJ:   Okay.   And what were your conclusions from

13          CDC[MR.COOMBS]:    That he was not. Your Honor.

14          MJ:   All right.   PFC Manning, do you agree with that?

15          ACC: Yes, Your Honor.

16          MJ:   Okay.   Now, did Mr. Coombs — or did your defense team

17     explain to you that partial lack of mental responsibility can negate

18     the intent required for offenses we call "specific-intent" or

19     "knowledge" offenses?

20          ACC: Yes, Your Honor, we have.

21          MJ:   Okay.   So, this willful intent falls within that?      Okay.

22     So, at the time you made these transmissions, were you seeing mental

23     health professionals at that time?



                                         6857
     Case 1:19-dm-00003-CMH Document 5-6 Filed 03/04/19 Page 65 of 79 PageID# 198

                                                                           10689




1           ACC: I had seen one a few weeks before, yes. Your Honor.

2           MJ:      Okay.   Were you on any medications?

3           ACC: No, Your Honor.

4           MJ:      So, was there any — so you were not on any medications at

5     the time?


6           ACC: That is correct.


7           MJ:      And did you continue to perform your military — was there

8     anything about your state of mind that made you unable to perform

9      your military duties at that time?

10          ACC: No, Your Honor.

11          MJ:      So, you're going to work and going home just like everybody

12     else?


13          ACC: Yes, Your Honor.

14          MJ:      Were you acting differently than you normally act during

15     that period of time?       I mean, was there anything strange that you

16     noticed about your mental health behavior?

17             ACC: Trouble sleeping, that's it. Your Honor.

18             MJ:   So, do you believe that you were fully capable of acting

19     willfully in making these communications?

20             ACC: Yes, Your Honor.

21             MJ:   Do you believe you were of sound mind when you did that?

22             ACC: Yes, Your Honor.




                                          6858
     Case 1:19-dm-00003-CMH Document 5-6 Filed 03/04/19 Page 66 of 79 PageID# 199

                                                                           10690




1            MJ:    Does either side believe any further inquiry is required

2      with respect to mental responsibility or partial mental

3      responsibility?

4            TC[MAJ FEIN]:    Yes, ma'am, just maybe a little bit more — and

5      if the Court remembers and we can get these for the Court if needed -

6     - the Master Sergeant Adkins memos, they used some pretty specific

7      details — I'm not asking the Court to go through that, but some

8      behaviors that were going on concurrent with the charged misconduct

9      that might just be — they're already on the record to be explored

10     and make sure that doesn't necessarily go to the willful aspect

11     either.


12           M J:   I don't


13           TC[MAJ FEIN]:    I'm sorry. Your Honor, the question, just now, to

14     Private First Class Manning was:     "Was there any mental condition at

15     the time that would have affected the mens rea, essentially" — that

16     — there's documentation that there could have been, so just

17     exploring whether that mental — his state of mind at that time would

18     have affected the charged misconduct.

19           MJ:    All right, I don't have the Adkins documents in front of

20     me.   What we can do is — can someone make a Xerox copy of them and

21     give them to me and

22           TC[MAJ FEIN]:    We can keep going. Your Honor, and we'll get

23     that.




                                         6859
     Case 1:19-dm-00003-CMH Document 5-6 Filed 03/04/19 Page 67 of 79 PageID# 200

                                                                           10691




1           MJ:          we'll keep going and if you can make that happen,

2      we'll come back to that.


3           TC[MAJ FEIN]:       Yes, ma'am.

4           MJ:      Okay.   So, PFC Manning, we're going to put that piece of

5      the discussion — table it for a little while and then continue on,

6      here.


7           ACC: Yes, Your Honor.


8           MJ:      All right.    So any further questions with respect to

9      Specifications 5 and 7 of Charge II?

10          TC[MAJ FEIN]:         No, ma'am.

11          CDC[MR.COOMBS]:        No, Your Honor.

12          MJ:      All right.    Let's move on to Specification 9 of Charge II.

13     Where would I find that in your statement?

14          ACC: Page 24, Your Honor.

15             MJ:   Now, Specification 9 of Charge II involves more than three

16     classified records from the United States Southern Command database.

17     What are those records?


18             ACC: They are Detainee Assessment Briefs, Your Honor.

19             MJ:   Okay.   And what is that?

20             ACC: They are documents that, generally, outline and describe

21     detainees that were held at Joint — Joint Task Force Guantanamo,

22     Your Honor.


23             MJ:   Okay.



                                               6860
     Case 1:19-dm-00003-CMH Document 5-6 Filed 03/04/19 Page 68 of 79 PageID# 201

                                                                           10692




1           ACC: Held under.


2           MJ:   Where did you find these documents?

3           ACC: These were on a U.S. Southern Command portal, Your Honor.

4           MJ:   And was that portal on SIPRNET?

5           ACC: Yes, Your Honor.

6           MJ:   Where they — where these documents classified?

7           ACC: Yes, Your Honor.

8           MJ:   Okay.   And what did you do with these documents — and were

9      there more than three of them?


10          ACC: There were five, I think. Your Honor — or charged. Your

11     Honor.


12          MJ:   All right.   And what did you do with them?

13          ACC: I — as I was downloading I mean, as I was going through

14     some things, I segregated them some of them and went through them and

15     then I downloaded them — or I downloaded all of them that I could

16     and then I put them onto a CD and they took them to my housing unit

17     and put it into — put it onto my personal laptop and uploaded it

18     using the drop box that I described. Your Honor.

19          MJ:   Okay.   Now, your statement talks about getting an

20     interpreter and all of that — what happened there?

21          ACC: That was a separate — that's a separate incident that

22     happened, but it made me sort of look into detainments as a whole

23     after some detainees were found at — down in the Karada Peninsula of



                                         6861
     Case 1:19-dm-00003-CMH Document 5-6 Filed 03/04/19 Page 69 of 79 PageID# 202

                                                                           10693




1      Baghdad — the Federal Police — it was a joint operation in which 15

2      detainees were, basically, taken into the — and they were turned

3      over to the FPs and — at the — and going — and I was assigned to

4     do some research into this matter and it got me thinking about

5      detainments and things. Your Honor.

6           MJ:   Okay.   So you said it got you thinking about detainments

7      and is that why you took those records out of the SCIF?

8           ACC: Is one of the reasons that I found them and — I found them


9      again and then, after reviewing them, then I took them. Your Honor.

10          MJ:   All right.   In this particular case, with these records, do

11     you think that there was — was your conduct willful?

12          ACC: Yes, Your Honor.

13          MJ:   Did you know you are violating the law when you gave those

14     records — when you took them out — the classified records out of

15     the T-SCIF, put them on your personal computer, and transmitted them

16     to WikiLeaks?


17          ACC: Yes, Your Honor.

18          MJ:   And you did transmit those to WikiLeaks, too?

19          ACC: To the drop box that was associated with them, yes. Your

20     Honor.


21          MJ:   Okay.   We talked about justification and necessity before.

22     Do you think that you had any — you have any justification or

23     necessity defense with respect to these records?



                                         6862
     Case 1:19-dm-00003-CMH Document 5-6 Filed 03/04/19 Page 70 of 79 PageID# 203

                                                                           10694




1           ACC: No, Your Honor.

2           MJ:   Okay.   Why not?

3           ACC: I knew that I was — I knew I was doing and I knew that I

4      was breaking the rules and not going by the regulations. Your Honor.

5           MJ:   When you are submitting these detainee assessments — I

6      mean, you weren't doing — were you doing that to save somebody in

7      imminent danger at that time?

8           ACC: No, Your Honor, nobody was in imminent danger.

9           MJ:   And was it a part of your official military duties?

10          ACC: No, Your Honor, it was not.

11          MJ:   Does either side believe any further — well, first of all,

12     was it — was your conduct prejudicial to good order and discipline

13     and service discrediting?

14          ACC: Yes, Your Honor.

15          MJ:   And was that for the same reasons we talked about before or

16     different reasons?


17          ACC: The same reasons. Your Honor.

18          MJ:   And when did you make this transmission to WikiLeaks of

19     these documents?


20          ACC: This was 8 — it was — I downloaded them and took them on

21     the 7th of March; it was the election for Iraq and then the day after

22     is whenever I uploaded them. Your Honor.




                                         6863
     Case 1:19-dm-00003-CMH Document 5-6 Filed 03/04/19 Page 71 of 79 PageID# 204

                                                                           10695




1           MJ:   And then were you authorized to transmit those documents to

2     WikiLeaks?


3           ACC: No, Your Honor.

4           MJ:   And were they entitled to receive them?

5           ACC: No, Your Honor.

6           MJ:    All right.     Does either side believe any further inquiries

7      required with respect to Specification

8           TC[MAJ FEIN]:       Can we have a moment. Your Honor?

9           MJ:    Yes.


10          CDC[MR.COOMBS]:       Nothing from the defense. Your Honor.

11          ATC[CPT MORROW]:       Your Honor, I just refer the parties and the

12     Court to Page 26, Paragraphs M and N.       It may be beneficial for the

13     Court to explore the answers with respect to prejudicial to good

14     order and discipline with the statement made in those two paragraphs.

15          MJ:    All right.     Look at page — Paragraphs M and N in your

16     statement.


17          ACC: Yes, Your Honor.

18          MJ:     When it talks about, here, that you'd always been

19     interested in the moral efficacy of the actions in JTF-GTMO and you

20     always understood the need to detain and interrogate individuals who

21     might harm the United States and allies, and you felt that that's

22     what we're trying to do at JTF-GTMO, but then, as you became educated

23     on the topic, you believed that the United States was holding an


                                          6864
     Case 1:19-dm-00003-CMH Document 5-6 Filed 03/04/19 Page 72 of 79 PageID# 205

                                                                           10696




1      increasing number of individuals indefinitely that we — that you

2      believed were innocent, low-level foot Soldiers that didn't have

3      useful intelligence who would be released if they were still held in

4      theater and, then, that you remember back in early 2009, the newly

5      elected president, Barack Obama, said he would close JTF-GTMO and the

6      facility compromised our standing in the world and diminished our

7      moral authority and after you familiarized yourself with the DABs,

8      that you agreed.

9                 Now, even if — this is kind of — what you're saying is

10     that you had your own personal, noble motive in doing what you did.

11     Do you believe — and you also testified that you believed that this

12     conduct is service discrediting in prejudicial to good order and

13     discipline.   How can that coexist?

14          ACC: Your Honor, it's — regardless of my opinion on — or my

15     assessment on documents such as this — you know it's beyond my pay

16     grade, it's not my authority to make these decisions and there are —

17     again, there are channels that you are supposed to go through and I

18     didn't even look at the possible channels of doing — having this

19     information released properly.     So, that's not how we do business

20     Your Honor, and it's so

21          MJ:   So, my understanding — your testimony — are you telling

22     me that even though you, personally, have a disagreement with how

23     policy was being formed and implemented, that your conduct, to



                                         6865
     Case 1:19-dm-00003-CMH Document 5-6 Filed 03/04/19 Page 73 of 79 PageID# 206

                                                                           10697




1      further your personal goals, could still be prejudicial to good order

2      and discipline and service discrediting conduct?

3           ACC: Yes, Your Honor, and, just clarify, I mean — for the

4      policy standpoint, it's not necessarily my issues with the policies

5      that were the driver, it was my concerns about not — about the lack

6      of openness about the policies. Your Honor.      But, regardless my

7      opinions on those, again, I don't have the authority.

8           MJ:   Okay.   It was the fact that you acted without that

9      authority — is that what made your conduct prejudicial to good order

10     and discipline?

11          ACC: Yes, Your Honor.

12          MJ:   Was that when made your conduct service discrediting?

13          ACC: What made my service discrediting is the fact that these —

14     the public sees this — sees that these documents have been released

15     and then you know, it damages their perception and their feeling

16     about whether the armed services, as a whole, can safeguard

17     information at all.


18          MJ:   All right.   Does the government have any — desire any

19     further inquiry?

20          TC[MAJ FEIN]:    No, Your Honor.

21          MJ:   All right.   Let's move on to Specification 10.      Where am I

22     in your statement?

23          ACC: Page 33, Your Honor.



                                         6866
     Case 1:19-dm-00003-CMH Document 5-6 Filed 03/04/19 Page 74 of 79 PageID# 207

                                                                           10698




1           MJ:   All right, Specification 10 involves more than five

2      classified records relating to a military operation in Farah

3      Province, Afghanistan occurring on or about 4 May of 2009.        Now, did

4      you have — acquire unauthorized possession of, access to, or control

5      over more than five classified records relating to that military

6      operation?

7           ACC: Yes, Your Honor.

8           MJ:   And where did those records come from?

9           ACC: Those records came from the U.S CENTCOM portal under their

10     Judge Advocate General folder.

11          MJ:     Was that from the SIPRNET computer too?

12          ACC: Yes, Your Honor.

13          MJ:     And were those more than five records classified?

14          ACC: Yes, Your Honor.

15          MJ:     Okay.   And what did you do — what did they involve

16          ACC: They

17          MJ:          that you can tell me?

18          ACC: They reference an event that occurred in 2009, Your Honor,

19     in which they were — there are reports of civilian casualties at an

20     event.


21          MJ:     Okay.   And when you came across this information, was it a

22     15-6 investigation or did that include a 15-6 investigation?




                                         6867
     Case 1:19-dm-00003-CMH Document 5-6 Filed 03/04/19 Page 75 of 79 PageID# 208

                                                                           10699




1           ACC: It might have been 15-6 — I think it was DoD that — it

2     was under DoD, but I don't remember if — whether it was the Army

3     regulation that they went by or not, Your Honor.

4           MJ:   Was there some kind of investigation into this incident

5     that you're talking about?

6           ACC: It was at least a 15-6-type investigation. Your Honor.

7           MJ:   Are those the records that you took, or did you take some

8      different ones?


9           ACC: And the supporting annexes and supplements and things like

10     that. Your Honor.

11          MJ:   Okay.   So, that's what you — did you download that from

12     the SIPRNET onto something?

13          ACC: Yes, Your Honor.

14          MJ:   What something was it?

15          ACC: First, my work computer, then a CD-RW and then I uploaded -

16     - and then I placed that onto my personal computer in the CHU and

17     uploaded that sometime later. Your Honor, a few days later at least.

18          MJ:   So, the specification has the time frames of between on or

19     about 10 April 2012 and 12 April — 10 April 2010, excuse me, and 12

20     April 2010.   Are those the accurate dates?

21          ACC: Yes, Your Honor.

22          MJ:   Those are the dates that you downloaded that information

23     and then you gave it to WikiLeaks?



                                         6868
     Case 1:19-dm-00003-CMH Document 5-6 Filed 03/04/19 Page 76 of 79 PageID# 209

                                                                           10700




1           ACC: Yes, Your Honor, so it would have been 11 April of 2010.

2           MJ:   You talked about something — you didn't use the TOR

3      anonymizer?   I think I'm pronouncing this right.

4           ACC: It's anonymizer.

5           MJ:   Anonymizer?   Okay, we'll get there.     So, what did you use?

6           ACC: I used a new version of the form that was up on the website

7      because they changed the website — how they had the website set up

8      and I just used a new version of that and it had like a bar in which

9      you could see how far it was downloaded and you didn't have to use

10     the annoymizer. Your Honor.

11          MJ:   Okay.   Did you act willfully?

12          ACC: I did. Your Honor.

13          MJ:   Did you know you were violating the law?

14          ACC: Yes, Your Honor.

15          MJ:   Did you — was your conduct prejudicial to good order and

16     discipline?

17          ACC: Yes, Your Honor.

18          MJ:   Was it service discrediting?

19          ACC: Yes, Your Honor.

20          MJ:   For the same reasons we talked about before, or for

21     different reasons?


22          ACC: For the same reasons. Your Honor.




                                         6869
     Case 1:19-dm-00003-CMH Document 5-6 Filed 03/04/19 Page 77 of 79 PageID# 210

                                                                           10701




1           MJ:    Does either side believe any further inquiry is required

2      with respect to Specification 10?

3           TC[MAJ FEIN]:    Could we have a moment. Your Honor?

4           MJ:    Yes.


5           CDC[MR.COOMBS]:     The defense does not. Your Honor.

6           ATC[CPT MORROW]:     Your Honor, just briefly, I think, but on Page

7      33, Paragraph B.    Again, it might be helpful for the Court to explore

8     service discrediting and PGOD aspect to this as compared to what's in

9      the statement.


10          MJ:    All right.   PFC Manning, well, first of all, just before we

11     even get there, you weren't authorized to take any of this

12     information out of the SCIF, were you?

13          ACC: No, I was not. Your Honor.

14          MJ:    Okay.   So, were you authorized to load it on your personal

15     computer?

16          ACC: No, Your Honor.

17          MJ:    Were you authorized to transmit it to WikiLeaks?

18          ACC: No, Your Honor.

19          MJ:    Were they cleared to receive it?

20          ACC: No, Your Honor.

21          MJ:    Now, looking at Page 33, here, it talks about, in

22     Paragraphs A and B that this information — you said it was reported




                                         6870
     Case 1:19-dm-00003-CMH Document 5-6 Filed 03/04/19 Page 78 of 79 PageID# 211

                                                                           10702




1      in the press, here, that's up to 100 to 150 Afghan civilians were

2      accidentally killed?

3             ACC: That was just the press. Your Honor.

4             MJ:   Okay.   So, you transmit this information to WikiLeaks —

5      why?

6             ACC: What was that. Your Honor?

7             MJ:   Why did you transmit this information to WikiLeaks?

8             ACC: I felt — I mean — I just felt that the report was

9     different than — I felt that there were things within the report

10    that might help enlighten the general public of what happened and how

11    it happened.

12            MJ:   Okay.   And this report was classified at the time, is that

13    correct?


14            ACC: Yes, Your Honor, it was. Your Honor.

15            MJ:   All right.   And, at least in accordance with the people

16    that had authority to classify this report, nobody with authority to

17     classify this report had made a determination that it should be

18     unclassified and disseminated to the general public, is that correct?

19            ACC: That is correct. Your Honor.

20            MJ:   Okay.   Now, we talked earlier about, sort of, the

21     difference that even though you think something is a good idea, that

22     the people who are authorized to make those choices don't think

23     that's a good idea, and you act in accordance with your personal



                                         6871
     Case 1:19-dm-00003-CMH Document 5-6 Filed 03/04/19 Page 79 of 79 PageID# 212

                                                                           10703




1     idea, that that conduct can be prejudicial to good order and

2     discipline.

3           ACC: Certainly, Your Honor, yes.

4           MJ:   Do you think, in this case, that that's true?

5           ACC: Yes, Your Honor.


6           MJ:   Okay.   And for the same reasons we talked about before?

7           ACC: Yes, Your Honor.

8           MJ:   And what about service discrediting conduct?      If you

9     personally think that you're doing something for the greater good,

10    but the people with the authority to make those decisions hadn't made

11    the same decision you did, do you think that your conduct can still

12    be service discrediting?

13          ACC: Yes, Your Honor.

14          MJ:   Do you think it was service discrediting in this case?

15          ACC: Yes, Your Honor it was.

16          MJ:   And for this specification as well?

17          ACC: For this specification, yes.

18          MJ:   Okay.   And for different reasons or reasons we talked about

19     earlier?


20          ACC: For the same reasons..


21          MJ:   All right.   Government, anything else?

22          TC[MAJ FEIN]:    No, Your Honor.    Also, Your Honor, the government

23     has a copy of the Adkins memos, although, after reviewing the memos.



                                         6872
